Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group A, Fig. 7, in the reply filed on 5/3/2022 is acknowledged.
Claims 11, 13, and 15-20 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/3/2022.

Claim Objections
Claims 1-10, 12, and 14 are objected to because of the following informalities: 
in claim 1 line 4, “a passenger” should be changed to --the passenger--;
in claim 1 line 6, “a seat back portion” should be changed to --the seat back portion--;
in claim 2 line 4, “a passenger” should be changed to --the passenger--;
in claim 2 line 6, “a seat back portion” should be changed to --the seat back portion--;
in claims 3-8, 10, 12, and 14, “the tensile cloth” should be changed to --the tension cloth--.  
Appropriate correction is required.
Claim 9 is also rejected for the same reasons above due to its dependency from at least claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the one airbag side" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the tensile fabric" in lines 10, 13, AND 20.  There is insufficient antecedent basis for this limitation in the claim.
In claim 12 line 2, it is unclear to which tensile cloth the limitation “the tensile cloth” is referring. Therefore, claim 12 is rendered indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10 and 12 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 10 and 12 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
In claim 10 line 5, the limitation “disposed at a position corresponding to a shoulder portion of the passenger“ positively recites a human body part. Examiner suggests changing said limitation to --configured to be disposed at a position corresponding to a shoulder portion of the passenger--.
In claim 10 lines 13-14, the limitation “is stretched to the seat cushion portion from a vicinity more inside than a shoulder portion of the passenger” positively recites a human body part. Examiner suggests changing said limitation to --is configured to be stretched to the seat cushion portion from a vicinity more inside than a shoulder portion of the passenger--.
In claim 10 lines 18-19, the limitation “moves the seat back portion to a position corresponding to the other shoulder portion of the passenger” positively recites a human body part. Examiner suggests changing said limitation to –is configured to move the seat back portion to a position corresponding to the other shoulder portion of the 
passenger--.   
Claim 12 is also rejected for the same reasons above due to its dependency from at least claim 10.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6, 8, 9, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukawatase (U.S. Patent 9,238,425 B2).
Regarding claim 1, Fukawatase (at least Figs. 6-15) discloses a passenger restraining device 41, 61 that restrains a passenger P sitting on a seat 40, 60 of a vehicle, comprising: 
at least one airbag 46, 52 at least partially stored in a seat back portion 14 of the seat 40, 60 and expandable and deployable to a side of a passenger P sitting on the seat 40, 60; 
at least one tension cloth 26, 62 stored from a seat back portion 14 of the seat 40, 60 to a seat cushion portion 12 through a side surface of the airbag 46, 52 on a side opposite from the passenger P; wherein: 
the tension cloth 26, 62 is deployable to an outside of the seat 40, 60 by expanding and deploying the airbag 46, 52, and is stretchable from an upper surface of the seat back portion 14 to the seat cushion portion 12, 
when the airbag 46, 52 is viewed in plan view from above during expansion and deployment, of four regions demarcated by a first imaginary line extending in a front-rear direction of a vehicle through a center of a widest portion of the airbag on a straight line parallel to a left-right direction and a second imaginary line orthogonal to the first imaginary line and extending in the left-right direction through a center of the first imaginary line in a front-rear length of the airbag 46, 52, 
the tension cloth 26, 62 passes through at least a region on an opposite side of the first imaginary line from the passenger P and a vehicle front side of the second imaginary line (at least Figs. 6-15).
Regarding claim 2, Fukawatase (at least Figs. 6-15) discloses a passenger restraining device 41, 61 that restrains a passenger P sitting on a seat 40, 60 of a vehicle, comprising: 
at least one airbag 46, 52 at least partially stored in a seat back portion 14 of the seat 40, 60 and expandable and deployable to a side of a passenger P sitting on the seat 40, 60; and 
at least one tension cloth 26, 62 stored from a seat back portion 14 of the seat 40, 60 to a seat cushion portion 12 through a side surface of the airbag 46, 52 on a side opposite from the passenger P; wherein: 
the tension cloth 26, 62 is deployable to an outside of the seat 40, 60 by expanding and deploying the airbag 46, 52, and is stretchable from an upper surface of the seat back portion 14 to the seat cushion portion 12, 
when the airbag 46, 52 is viewed in plan view from above during the expansion and deployment, of four regions demarcated by a first imaginary line extending in a front-rear direction of a vehicle through a centroid as a center of gravity of a plane figure and a second imaginary line orthogonal to the first imaginary line and extending in the left-right direction, 
the tension cloth 26, 62 passes through at least a region on an opposite side of the first imaginary line from the passenger P and a vehicle front side of the second imaginary line (at least Figs. 6-15).
Regarding claims 4, 6, 8, 9 and 14, Fukawatase (at least Figs. 6-15) discloses the passenger restraining device 41, 61,
(claim 4) wherein the tensile cloth 26, 62 deploys to the outside of the seat 40, 60 when a covering of the seat 40, 60 breaks open during expansion and deployment of the airbag;
(claim 6) wherein the tensile cloth 26, 62 has a width that increases from the seat back portion 14 toward the seat cushion portion 12 (at least Figs. 6-15);
(claim 8) wherein the tensile cloth 26, 62 as viewed in plan view from above the airbag 46, 52 during expansion and deployment intersects with a contour line of the airbag 46, 52 in a region on an opposite side of the first imaginary line from the passenger P and the vehicle front side of the second imaginary line (at least Figs. 6-15);
(claim 9) wherein the at least one airbag 46, 52 is provided on both sides of the seat 40, 60, and is configured of a pair of airbags that expand and deploy to the left and right of the passenger P sitting on the seat 40, 60 (at least Figs. 6-15);
(claim 14) wherein the tensile cloth 62 is connected to the airbag 46, 52 at an intermediate portion of the tensile cloth 62 more forward than a center in the front-rear length when viewed in plan view from above the airbag 46, 52 during expansion and deployment (at 64, 66 in at least Figs. 13-14).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fukawatase (U.S. Patent 9,238,425 B2) in view of Sumita et al. (JP 2009-029182 A), cited by applicant.
Regarding claim 5, Fukawatase discloses the claimed invention except for wherein at least a portion of the tensile cloth is stored in a case provided in a side of the seat, and deployable from the case to the outside of the seat during expansion and deployment of the airbag. Sumita et al. (at least Figs. 1-12) discloses that it is known in the art to provide for a passenger restraining device 100 that restrains a passenger B sitting on a seat 1 of a vehicle A, wherein at least a portion of a tensile cloth 61 is stored in a case 53a provided in a side of the seat 1, 1b, and deployable from the case 53a to the outside of the seat 1, 1b during expansion and deployment of an airbag 53 (at least Figs. 4(b), 6). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the passenger restraining device of Fukawatase with the case according to the teachings of Sumita et al., such that at least a portion of the tensile cloth is stored in a case provided in a side of the seat, and deployable from the case to the outside of the seat during expansion and deployment of the airbag, in order to achieve the desirable result of improved protection/storage of the tensile cloth prior to airbag inflation.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fukawatase (U.S. Patent 9,238,425 B2) in view of Fukawatase (JP 2014-12475 A).
Regarding claim 7, Fukawatase (U.S. Patent 9,238,425 B2) (Figs. 6-15) discloses the claimed invention except for a plurality of the tensile cloths. Fukawatase (JP 2014-12475 A) (at least Fig. 7) discloses that it is known in the art to provide a passenger restraining device 51 that restrains a passenger P sitting on a seat 50 of a vehicle, comprising a plurality of the tensile cloths 34, 36, 38. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tensile cloth of Fukawatase (U.S. Patent 9,238,425 B2) according to the teachings of Fukawatase (JP 2014-12475 A), such that the device of Fukawatase (U.S. Patent 9,238,425 B2) comprises a plurality of the tensile cloths, in order to achieve the desirable result of providing alternative tensile cloths.
Further, examiner notes that to provide a plurality of tether cloths represents a change in number, not in kind and as such, would have been obvious to one of ordinary skill in the art.  In re Harza, 124 USPQ 378.
Claims 1-4, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fukawatase (U.S. Patent Application Publication 2014/0062069 A1) in view of Sumita et al. (JP 2009-029182 A), both cited by applicant.
Regarding claim 1, Fukawatase (at least Figs. 1-7) discloses a passenger restraining device 10, 14 that restrains a passenger P sitting on a seat 12 of a vehicle, comprising: 
at least one airbag 30 at least partially stored in a seat back portion 18 of the seat 12 and expandable and deployable to a side of a passenger P sitting on the seat 12; 
at least one tension cloth 34 stored from a seat back portion 18 of the seat 12 through a side surface of the airbag 30 on a side opposite from the passenger P; wherein: 
the tension cloth 34 is deployable to an outside of the seat 12 by expanding and deploying the airbag 30, and is stretchable from an upper surface of the seat back portion 18, 
when the airbag 30 is viewed in plan view from above during expansion and deployment, of four regions demarcated by a first imaginary line extending in a front-rear direction of a vehicle through a center of a widest portion of the airbag on a straight line parallel to a left-right direction and a second imaginary line orthogonal to the first imaginary line and extending in the left-right direction through a center of the first imaginary line in a front-rear length of the airbag 30 (Figs. 1-7), 
the tension cloth 34 passes through at least a region on an opposite side of the first imaginary line from the passenger P and a vehicle front side of the second imaginary line (Figs. 1-7).
But Fukawatase does not specifically disclose the at least one tension cloth 34 stored from a seat back portion 18 of the seat 12 to a seat cushion portion 16 and is stretchable from an upper surface of the seat back portion 18 to the seat cushion portion 12. Sumita et al. (at least Figs. 1-12) discloses that it is known in the art to provide a passenger restraining device 100 that restrains a passenger B sitting on a seat 1 of a vehicle A, wherein at least one tension cloth 61 is stored from a seat back portion 1b of the seat 1 to a seat cushion portion 1a and is stretchable from an upper surface of the seat back portion 1b to the seat cushion portion 1a. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tension cloth of Fukawatase according to the teachings of Sumita et al., such that the at least one tension cloth is stored from a seat back portion of the seat to a seat cushion portion and is stretchable from an upper surface of the seat back portion to the seat cushion portion, in order to achieve the desirable result of improved protection of the occupant.
Regarding claim 2, Regarding claim 1, Fukawatase (at least Figs. 1-7) discloses a passenger restraining device 10, 14 that restrains a passenger P sitting on a seat 12 of a vehicle, comprising: 
at least one airbag 30 at least partially stored in a seat back portion 18 of the seat 12 and expandable and deployable to a side of a passenger P sitting on the seat 12; and
at least one tension cloth 34 stored from a seat back portion 18 of the seat 12 through a side surface of the airbag 30 on a side opposite from the passenger P; wherein: 
the tension cloth 34 is deployable to an outside of the seat 12 by expanding and deploying the airbag 30, and is stretchable from an upper surface of the seat back portion 18, 
when the airbag 30 is viewed in plan view from above during the expansion and deployment, of four regions demarcated by a first imaginary line extending in a front-rear direction of a vehicle through a centroid as a center of gravity of a plane figure and a second imaginary line orthogonal to the first imaginary line and extending in the left-right direction (Figs. 1-7), 
the tension cloth 34 passes through at least a region on an opposite side of the first imaginary line from the passenger P and a vehicle front side of the second imaginary line (Figs. 1-7).
But Fukawatase does not specifically disclose the at least one tension cloth 34 stored from a seat back portion 18 of the seat 12 to a seat cushion portion 16 and is stretchable from an upper surface of the seat back portion 18 to the seat cushion portion 12. Sumita et al. (at least Figs. 1-12) discloses that it is known in the art to provide a passenger restraining device 100 that restrains a passenger B sitting on a seat 1 of a vehicle A, wherein at least one tension cloth 61 is stored from a seat back portion 1b of the seat 1 to a seat cushion portion 1a and is stretchable from an upper surface of the seat back portion 1b to the seat cushion portion 1a. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tension cloth of Fukawatase according to the teachings of Sumita et al., such that the at least one tension cloth is stored from a seat back portion of the seat to a seat cushion portion and is stretchable from an upper surface of the seat back portion to the seat cushion portion, in order to achieve the desirable result of improved protection of the occupant.
Regarding claims 3, 4, 8, and 14, the combination of Fukawatase (at least Figs. 1-7) and Sumita et al. (Figs. 1-12) as modified above discloses the claimed invention, 
(claim 3) wherein an attachment point 34A on an upper surface of the seat back portion18 of the tensile cloth 34 is in a vicinity further inside than a shoulder portion S of the passenger P in the left-right direction (at least Figs. 1-7);
(claim 4) wherein the tensile cloth 34 deploys to the outside of the seat 12 when a covering 48 of the seat 12 breaks open during expansion and deployment of the airbag 30 (at least paragraphs [0055], [0065], [0067]);
(claim 8) wherein the tensile cloth 34 as viewed in plan view from above the airbag 30 during expansion and deployment intersects with a contour line of the airbag 30 in a region on an opposite side of the first imaginary line from the passenger P and the vehicle front side of the second imaginary line (at least Fig. 4);
(claim 14) wherein the tensile cloth 34 is connected to the airbag 30 at an intermediate portion of the tensile cloth 34 more forward than a center in the front-rear length when viewed in plan view from above the airbag 30 during expansion and deployment (at 34C in at least Figs. 5; paragraph [0052]; claims 11, 13, 15).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELYNN Y SLITERIS whose telephone number is (571)272-6675. The examiner can normally be reached Monday and Thursday 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan K Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOSELYNN Y. SLITERIS
Examiner
Art Unit 3614



/JOSELYNN Y SLITERIS/Examiner, Art Unit 3614                                                                                                                                                                                                        
/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614